Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 06/27/2022 has been entered. Applicant’s amendments to the
Specification have overcome the previous objections set forth in the Non-Final Office Action mailed 01/27/2022.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 3, and 5 – 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of authenticating provenance (origin or history) of an object by scanning (reading) and authenticating a pattern on a physical object. These are steps for mitigating risk, which is a fundamental economic principle or practice, and is therefore, a certain method of organizing human activity grouping of abstract idea. They can also be described as sales activities or business relations, which are commercial interactions, and are also categorized as a certain method of organizing human activity grouping of abstract idea.
Claim 2, which is expressive of claim 1, defines the abstract idea by the elements of:
scanning a pattern on a physical object upon creation of the physical object; translating the scanned pattern to a scanned code; 
transmitting the scanned code, logistic information, and an image of the physical object; 
updating, a block based on the scanned code, the logistic information, and the image of the physical object;
verifying or authenticating, the block; 
scanning the pattern on the physical object; 
translating the scanned pattern to the scanned code; 
using the scanned code to access the block; and,
in response to using the scanned code to access the block, verifying the authenticity of the physical object based on the image of the physical object stored in the block, wherein the scanned code is a unique identifier of the physical object.
These claims describe steps used for mitigating risk by reading and authenticating a pattern affixed to a physical object. These actions also noticeably illustrate sales activities or a business relation as they are performed “upon creation” of a physical object; i.e., a business just made some ‘thing’. Therefore, the claims illustrate the abstract ideas identified by the Examiner and are classified as certain methods of organizing human activity.

For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
a network device configured to receive logistic information and an image of a physical object from a scanner;
one or more computing devices within a local network;
the Internet; and,
storing the block as part of a distributed ledger, (blockchain).
These additional elements simply instruct one to practice the abstract idea of mitigating risk and/or sales activities utilizing devices, a scanner, the Internet, and blockchain technology to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. 

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a scanner, network devices, the Internet and blockchain to perform scanning, translating, and storing of data amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. 

Dependent claims 3, 5 – 7, 9 – 11, 13, 14, and 16, contain further embellishments to the same abstract idea found in claim 2. They are refinements of the pattern scanned or the information explicitly contained within that pattern. These claims amount to using a computer as a tool to apply the abstract idea, (i.e., a scanner that scans and reads a pattern and perhaps further translates that data.) An image is information in visual form; therefore, a reference to an image is more recitation to the information contained with a pattern. These recitations are simply linking the claims to computer implementation and are not sufficient to provide for integration into a practical application and/or significantly more. See MPEP 2106.05(f). Official notice is taken that usage of the Internet (and local area network) is widely used and known at the time of the claimed invention and usage of a distributed ledger is analogous to storing a transactional history (akin to a database), i.e., an insignificant extra-solution activity. Using these technologies in their normal fashions, without significantly more, does not lend eligibility to the claim under Step 2A, Prong 2, or under Step 2B as already addressed above, with the rationale being that set forth in MPEP 2106.05(f).
Dependent claims 8, 12, and 15, contain further recitations to the same abstract ideas found in claim 2. Reference to a product (physical object) is further refinement to the object that seeks to be authenticated. Thus, it is further recitation to the abstract ideas identified. This object also contains a scanned code (pattern) that is mere information about said object. This too, is further recitation to the same abstract ideas found in claim 2. Lastly, these claims do not contain anything that is considered to additional elements under Step 2A, Prong Two, or at Step 2B.

Therefore, for the reasons set above, claims 1 – 3, and 5 – 16, are directed to an abstract idea without integration into a practical application and without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 9 - 12, are rejected under 35 U.S.C. 103 as being unpatentable over Feeney (US 2016/0098723), hereinafter, Feeney,  in view of Dobaj (US 2016/0321677), hereinafter, Dobaj.
Regarding claims 1, 2, 11, and 12, Feeney discloses a network device configured to receive logistic information and an image of a physical object from a scanner, which scans a pattern on the physical object and translates the scanned pattern to a scanned code; (“…receiving a request to verify the authenticity of a second product incorporating at least a scanned second machine readable code attached to the second product;…” [0021];
transmit the scanned code, the logistic information, through the Internet; (“The block chain ecosystem data structure may include a peer-to-peer storage protocol. A peer-to-peer storage protocol may be a protocol for storing data in a distributed fashion among nodes in a network such as the Internet”.  [0059]);
update a block based on the scanned code, the logistic information, and the image of the physical object; (“…once a party receiving the product in a supply chain has verified that the product is not counterfeit, as described above, the party may accept the product for the party's use in the next link in the supply chain, and request an updated transaction showing that the product has changed hands.” [0090]);
verify or authenticate the block; store the block as a part of a distributed ledger; (“FIG. 2 illustrates an embodiment of a system 200 for block-chain verification of goods.” [0037 and Figure 2]); and, “The transaction register 205a may include a distributed, consensus-based ledger,…” [0049]);
use the scanned code to access the block; (“In one embodiment, the product identifier is a textual datum that identifies the product; the product identifier may be unique to a particular product. The first computing device 201 may store the product identifier in memory accessible to the first computing device 201. The first computing device 201 may store the product identifier in a database 112 as described above in reference to FIGS. 1A-1B. In some embodiments the first computing device 201 stores the product identifier in a private register 205b.” [0107]); and,
and in response to using the scanned code to access the block, verify the authenticity of the physical object; (“Determination of authenticity may include querying the first computing device 201 using the first string; the first computing device 201 may determine that the product identifier is a valid product identifier, stored in memory accessible to the first computing device 201.” [0113]).
Not disclosed by Feeney is the image of the physical object or authenticity of the physical object based on the image of the physical object.
However, Dobaj discloses a method for product authenticity verification (“…in which a unique product ID …may include, but not be limited to, a description of the product associated with the unique ID scanned, an image of the product, and its manufacturer.”  See [0198]. Also, “…during verification of a product…the provided product code…indicat[es] the following: … [0173] an image of the product; [0174].”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an image of the physical object within an authentication code per the method of Dobaj within Feeney’s method for block-chain verification of goods because this adds an additional level of labelling products in a unique manner and allows the end-user or customer to verify authenticity, that is, the product they obtained is the actual product they were expecting. 

Regarding claim 9, the combination of Feeney and Dobaj, discloses all the limitations of claim 2, above.  
Not disclosed by Feeney is wherein the pattern is etched in the physical object.
However, Dobaj discloses product authenticity verification where “the ID in its encoded format may be hidden through other mechanisms such as for example via provisioning of a tamper evident element in association with the unique encoded ID attached to the product and/or etched/stamped/cut into the product.” See [0184].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to etch the pattern (code) per the method of Dobaj within Feeney’s method for block-chain verification of goods because this adds an additional level of security in that the code can be hidden or covered in some fashion. This increases security, and leads to more products that are authentic.

Regarding claim 10, the combination of Feeney and Dobaj, discloses all the limitations of claim 2, above.  
Not disclosed by Feeney is wherein the scanned code is in digital form.
However, Dobaj discloses a method for product authenticity verification where “The digital content may be any digital data that is at least one of generated, selected, created, modified, and transmitted in response to a user request,” See [0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use data in digital form per the method of Dobaj within Feeney’s method for block-chain verification of goods because this is a common method of sharing data over a network and works for nearly all types of data as detailed in Dobaj.

Claims 3, 8, 14 and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Feeney, in view of Dobaj, further in view of Small (US 2018/0012311), hereinafter, Small.
Regarding claim 3, the combination of Feeney and Dobaj, discloses all the limitations of claim 2, above.
Not disclosed by Feeney is wherein the pattern is a one- dimensional or two-dimensional pattern.
However, Small discloses (““A code may include a quick-read (QR) code whose data may be extracted by a digital scanner or camera. For instance, where the code is a two-dimensional image printed on paper, or a three-dimensional printed object, or another object, the code exporter may be a printer” [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a one or two-dimensional pattern per the traceable parts method of Small within Feeney’s method for block-chain verification of goods because this is a common and easily produced method to create codes for later usage.  The one or two-dimensional pattern being an easily understood and effective manner in which to use coding techniques.

Regarding claim 8, the combination of Feeney and Dobaj, discloses all the limitations of claim 2, above.
Not disclosed by Feeney is wherein the physical object is a product, and wherein the scanned code includes an identification of the product, which is saved in the distributed ledger.
However, Small discloses “a method for the verification and authentication of additive manufactured product, at [Abstract], “embedding (274) within the product the unique code”, at [0004], and “the at least one customer requirement for the product may be selected from a group consisting of quality parameters, material composition requirements, product definitions, manufacturing requirements and an IP artifact. The at least one manufacturing requirement for the product may be selected from a group consisting of product size, product weight, product strength, product geometry, a computer aided design file, material requirements, and an IP artifact. The distributed transaction register may comprise a blockchain”, at [0007.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use product identification information per the traceable parts method of Small within Feeney’s method for block-chain verification of goods because this provides an additional layer of protection to the authentication process desired. Feeney is using blockchain technology to access and store data (information). Small adds to this information list with pertinent data further describing the product.

Regarding claim 14, the combination of Feeney and Dobaj, discloses all the limitations of claim 2, above.
Not disclosed by Feeney is further comprising continuously updating the distributed ledger as the physical object is transported or used to verify the identity of a person.
However, Small discloses traceability overview of the part, “as the part moves through its processing steps from at least requirements definition to delivery of the final part to the end customer or user”, at [0087], and “the final produced part 135 as delivered 60 to the end user 29 preferably encodes a final unique transaction ID 129 upon and/or within the part 135.”, at [0094.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use traceability through transportation per the traceable parts method of Small within Feeney’s method for block-chain verification of goods because this provides yet another layer of protection to the authentication process desired. Feeney is using blockchain technology to access and store data (information). By using this data throughout transportation, all stops along the way will assure authenticity.  

Regarding claim 15, the combination of Feeney and Dobaj, discloses all the limitations of claim 2, above.
Not disclosed by Feeney is the claimed language of “any item that can be produced or manufactured”.
However, Small discloses; (“…a method for the verification and authentication of additive manufactured product”, at [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use authenticate “any item” per the traceable parts method of Small within Feeney’s method for block-chain verification of goods because the verification of any object is paramount to its authenticity.  To define a method to authenticate an object is conceptually the same as tracing “any item”.  

Claims 5 – 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Feeney, in view of Dobaj, further in view of Ching (US 20150178521), hereinafter, Ching.
Regarding claims 5 – 7, the combination of Feeney and Dobaj, discloses all the limitations of claim 2, above.
Not disclosed by Feeney is logistics information, an invalid code and warning, and an Internet Protocol address.
However, Ching discloses a system and method for authenticity verification, including a 2D code that contains “product characteristics, specifications, legal and health information, warning, location of origin, manufacture, part number, shipping information, temperature, expiry date, date of manufacture, and etc. (henceforth product information).”  See [0047.] Ching motivates to add an Internet Protocol address when discussing, “depending on the amount of information which the brand owner or manufacturer wishes to capture and store in the 2D code, the brand owner or manufacturer may choose an appropriate 2D symbology that can store the right amount of information”, at [0047], and “the location of the scanning device, deduced by retrieving the IP address of the scanning device will also be sent to the cloud server as part of the verification process”, at [0072.]  Ching adds, “if in the verification process, there are no two or more instances of the same alpha-numeric strings in the form of i) the overt code, ii) the covert code, iii) or a combination of the two alpha-numeric strings forming a pre-determined string, then the product is considered to be genuine and authentic. If, however the product is counterfeited, copied, stolen or diverted, and that the same overt and covert codes are copied and then read by a user, this will trigger the system will return a warning to the reading device of the user.” See [0054 – 0055.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the product information and a warning per the method of Ching within Feeney’s method for block-chain verification of goods because this provides an additional layer of protection to the authentication process desired. Feeney is using blockchain technology to access and store data (information). Ching adds to this information list with data matching the instant application’s reference list. Ching’s additional step of a warning is an additional alert for the user to instantly recognize invalid data. This data is already stored and updated within the ledger, now the user has a quicker notification.

Regarding claim 13, the combination of Feeney and Dobaj, discloses all the limitations of claim 2, above.
Not disclosed by Feeney is identifying information in blocks that is duplicative of information in existing blocks.
However, Ching discloses, “if however, the product is counterfeited, copied, stolen or diverted, and that the same overt and covert codes are copied and then read by a user, this will trigger the system will return a warning to the reading device of the user that this product might be subject to counterfeiting activity.” See [0055.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the duplicative (same) product information and a warning per the method of Ching within Feeney’s method for block-chain verification of goods because this provides yet another protective step for the authentication process. Ching adds a step to recognize duplicative (same) information, which is necessary to authenticate the product.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Feeney, in view of Dobaj, further in view of Withrow (US 2015/0178521), hereinafter, Withrow.
Regarding claim 16, the combination of Feeney and Dobaj discloses all the limitations of claim 2, above.  
Not disclosed is determining whether all codes of a set of know codes are scanned and generating a message.
However, Withrow discloses a method associated with authenticated production.  Disclosed is a “means for capturing an image or set of images, which may be in digital form”, at [0029], and the step to “query the database for the next valid or expected location. A unique itinerary may not be known, but a set of valid or expected locations may be known”, at [0057.] Withrow adds, “...if that comparison indicates a departure from the expected or authorized route, decision 520, the result may be reported to a user, block 522.” In essence, Withrow discloses a known set of codes, adds a provision if a code is missed or missing, (indicating the object is lost or stolen), and subsequently generates a message (reports back to the user.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor a set of known codes per the method of Withrow within Feeney’s method for block-chain verification of goods because this provides yet another protective step for the authentication process. It makes sense to have knowledge of a set of codes in order to monitor the object through its journey. Furthermore, it only makes sense to generate a message upon not reading all the codes, because this is the exact purpose of the codes; a message is the next obvious action.
Response to Arguments
Applicant’s arguments, filed 06/27/20221, with respect to claims 1 – 3, and 5 – 16 and rejection under 35 U.S.C. § 101, have been fully considered; however, they are not persuasive. See Remarks, page 8.  Examiner respectfully disagrees with Applicant’s analysis based on the reasoning that follows. 
Applicant’s main contention is that the amended claims integrate the invention into a practical application.  See page 8.  Applicant then recites the claimed elements from claim 2 that would purport to provide for integration into a practical application.  However, the Examiner disagrees and points to the analysis above that concludes these same claimed elements recite the abstract idea of authenticating provenance (origin or history) of an object by scanning and authenticating a pattern on a physical object.  These claimed method steps are performed by devices recited at a high level of generality such that they amount to using components as tools to execute the abstract idea, as identified at MPEP 2106.05(f).  Per this section, this is indicative of the fact that the claims have not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner.  
Applicant adds, on page 9, that the claim elements also improve blockchain technology, stating that “…the claimed invention adds security to authenticating the provenance of a physical object by requiring a scanned code to access a block of a blockchain…”.  This argument is not persuasive for two reasons.  First, to add security to a process would be to add to the abstract idea of mitigating risk.  Thus, Applicant is arguing that the claimed invention is improving an abstract idea and is therefore, not an improvement to blockchain technology.  This is somewhat aligned with the second reason for non-persuasiveness  That is, Applicant cannot point to what improvement to blockchain (technology) is present within the claims and further, present within the disclosure.  Regarding claim 2, the only recitation to technology is the listing of devices (identified above) to perform the method, including the recitation to utilizing the distributed ledger.  However, as indicated above, this additional element merely recites using blockchain [technology] in its ordinary capacity of storing data among a distributed ledger and in order to validate that data.  Applicant admits in Specification, that the disclosure is a “…method for applying blockchain technology…”, [0001]; thus, using blockchain technology in its ordinary capacity but not describing an improvement.  Further to this point, the claim does not disclose any improvement because it does not include any components or steps of the invention that would provide any improvement that the Applicant alludes to.  As detailed above, the claims recite scanning and translating data, and storing the data in blockchain.  These recitations do not show any improvement to technology as would be required under analysis per the MPEP.  
Applicant’s arguments as to claim 1 is similar to the arguments above; the claimed invention is directed to an abstract idea without integration into a practical application.  Therefore, this argument is also not persuasive.  See page 9.  As the dependent claims align back to rejected claim 2, they too are rejected and Applicant’s arguments referring to claims 3 and 5 – 16 are not persuasive.  

Applicant’s final argument, on page 9, discusses rejections of all claims under 35 U.S.C. § 103.  Applicant does not make any substantive contentions as to why the claims may be allowable other than stating “…Small, Hertz, Dojab, Chang, Ellis, and Withrow, whether considered alone or in any proper combination, do not appear to teach or reasonably suggest all the features of amended independent claims 1 and 2…”.   In view of the amendments made to the claims and a new rejection under 35 U.S.C. § 103 included within this Office Action, this argument is not persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687